Citation Nr: 1625070	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-344 97A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date for the award of service connection for anxiety disorder.  

2.  Entitlement to service connection for a traumatic brain injury (TBI).  

3.  Entitlement to a disability rating in excess of 30 percent for a service-connected migraine disability.  

4.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral per planus.  

5.  Entitlement to a disability rating in excess of 30 percent for a service-connected anxiety disorder.  

6.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	D. Smith, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1985 to October 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for service-connected anxiety disorder and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claims for entitlement to an earlier effective date for the grant of service connection for a psychiatric disorder, for service connection for TBI, and for higher ratings for pes planus and migraine disabilities have been properly withdrawn from appellate consideration.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to an earlier effective date for the award of service connection for anxiety disorder is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The claim for entitlement to service connection for a traumatic brain injury (TBI) is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The claim for entitlement to a disability rating in excess of 30 percent for a service-connected migraine disability is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The claim for entitlement to a disability rating in excess of 10 percent for service-connected bilateral per planus is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran, by a correspondence dated in March 2016, withdrew the issues of  entitlement to an earlier effective date for the grant of service connection for a psychiatric disorder, for entitlement to service connection for a TBI, and for higher disability ratings for migraines and bilateral pes planus from appellate consideration.  The withdrawals are reduced to writing and are of record.  

Accordingly, the Board does not have jurisdiction to review the withdrawn claims, and they are dismissed.  


ORDER

The claim for entitlement to an earlier effective date for the award of service connection for anxiety disorder is dismissed.  

The claim for entitlement to service connection for a traumatic brain injury (TBI) is dismissed.  

The claim for entitlement to a disability rating in excess of 30 percent for a service-connected migraine disability is dismissed.  

The claim for entitlement to a disability rating in excess of 10 percent for service-connected bilateral per planus is dismissed.  


REMAND

The Board has determined that additional development of the remaining claims is warranted. The claim for entitlement to TDIU is inextricably intertwined with the claim for a higher rating for anxiety disorder, and adjudication is deferred until the development directed below has been accomplished.  

Among other directives, the claim is to be remanded to secure Social Security Administration (SSA) records and for a new psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and obtain any and all medical records relating to the adjudication of eligibility to SSDI benefits by that agency.  Should no records be found to exist after exhaustive attempts to contact SSA, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the severity of service-connected anxiety disorder. 

*It is asked that a mental status examination be afforded and that the Veteran's occupational and social history be listed.  

*Occupational and social impairment should be specifically addressed, and the examiner must report as to if the symptoms associated with the service-connected mental illness, either acting alone or in combination with other factors, present occupational and social impairment with reduced reliability and productivity, in most areas, or totally.  

*The examiner, in concert with other specialists if necessary, should also determine as to if the service-connected psychiatric disability, either acting alone or combined with other service-connected disabilities, presents a functional impairment so severe that the Veteran is prevented from engaging in any type of substantially gainful employment.  

All opinions are to be supported by appropriate explanations in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


